Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
“continually execute, without outputting images of a virtual game space of the video game, a second computer application for the video game that processes the received state data that is being streamed from the first computing device”.
Regarding independent claim 10, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
“based on a determination that the detected second computer system is being used to execute a second application program for a video game, automatically initialize and execute, as a background computer process, a first application program for the video game, and, as part of the initialization, preload data that is used by the first application program for the video game”.
Regarding independent claim 17, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
“continually execute, without relying on gameplay input provided via an input device coupled to the first computer system, a first game application for the video game by using the received game state data stream that is provided from the second computing system”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715